Luke, J.
1. A petition by which the owner oí lands seeks to recover damages' for alleged libelous or slanderous words falsely impugning his title, but which fails to allege that the words were malicious, sets forth no cause of action. Civil Code (1910), § 4479; Schoen v. Maryland Casualty Co., 47 Ga. 151, 153 (93 S. E. 82).
2. Under the above-stated ruling the petition in the instant case did not set out a cause of action, and the court properly dismissed it on demurrer.

Judgment affh'med.


Broyles, C. J., and Blood/worth, J., concur.